1                                                         The Honorable Richard A. Jones
2
3
4
5                         UNITED STATES DISTRICT COURT
6                   FOR THE WESTERN DISTRICT OF WASHINGTON
                                   AT SEATTLE
7
8
     UNITED STATES OF AMERICA,                )   NO. 2:18-CR-00131-RAJ
9                                             )
                       Plaintiff,             )
10                                                ORDER GRANTING MOTION TO
         vs.                                  )
11                                            )   JOIN AS TO DEFENDANT CARLOS
                                              )   DENNIS’S MOTION TO EXTEND
12
     JEROME RAY WILSON,                       )   TIME TO FILE PRETRIAL
13                                            )   MOTIONS
                     Defendant.               )
14
15
           THIS MATTER having come to the Court’s attention through
16
     Defendant’s Motion to Join Defendant Carlos Dennis’s Motion to Extend the
17
18   Time for Filing Pretrial Motions, filed on behalf of the Defendant herein by his
19   attorney, KEN THERRIEN, in the above captioned case, and the Court finding
20   good cause,
21         IT IS HEREBY ORDERED that the Defendant’s Motion to Join
22
     Defendant Carlos Dennis’s Motion to Extend the Time for Filing Pretrial
23
     Motions (Dkt. #775) is hereby GRANTED.
24
25
           DATED this 12th day of June, 2019.
26
27
                                                   A
28                                                 The Honorable Richard A. Jones
29                                                 United States District Judge
30   ORDER GRANTING MOTION TO JOIN AS TO                    KEN THERRIEN, PLLC
     DEFENDANT CARLOS DENNIS’S MOTION TO EXTEND               413 NORTH SECOND STREET
31   THE TIME FOR FILING PRETRIAL MOTIONS                         YAKIMA, WA 98901
     Page 1                                                          (509) 457-5991
